Tilson, Judge:
The two appeals listed above raise the question of whether or not a so-called British purchase tax should have been included by the appraiser as a part of the dutiable value of the merchandise. Counsel for the parties have agreed that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.